Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 1 of 15 PAGEID #: 1
HH

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched - ?
Case No. A: IF - 4 )
)
}

or identify the person by name and address)

Information associated with seven Facebook accounts,
as identified by Facebook unique ID number, and as
further described in Attachment A hereto )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A incorporated herein by reference

located in the Northern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B incorporated herein by reference

The basis for the search under Fed. R. Crim. P, 41(c) is (check one or more):

M evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;

C] property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324 Alien Smuggling
8 USC 1328 Importation of Alien for Immoral Purposes

The application is based on these facts:
See attached affidavit incorporated herein by reference
®™ Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A@lgr—

i Applicant's signature
Anna S. Edgar, SA HSI

) is requested

 

 

Printed name and title
Sworn to before me and signed in my presence.
Date; 1-24-14 Ly) / ay
Judge's signature

City and state: Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge
Prinied name and title
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 2 of 15 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF:
information associated with Facebook accounts
for user identification numbers:
100000037808298 (godgreateslove),
100010682027141 (paola.suazo.399),
100011068365444 (marina.duartes.3),
100011341508311 (angel.arita.969),
100002233067630 (armando.juego),
190007861680230 (robertoarmandojuego), and

Case No.: 22:[4-r4 - 32°/

Magistrate Judge

that is stored at premises controlled by
Facebook Inc.

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

 

I, Anna S. Edgar, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for information
associated with certain Facebook user IDs, which are stored at premises owned, maintained, controlled,
or operated by Facebook Inc. (“Facebook”), a social networking company headquartered in Menlo Park,
California. The information to be searched is described in the following paragraphs and in Attachment
A. This affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b){1)(A) and 2703(c)(1)(A), to require Facebook to disclose to the government records, including
content, and other information in its possession, pertaining to the subscriber(s) or customer(s) associated
with the listed user identification numbers.

2. I am a Special Agent (SA) with Homeland Security Investigations (HSI) and have been
since January 3, 2010. I am an investigative or law enforcement officer within the meaning of 18 U.S.C.
§ 2510(7), that is, an officer of the United States empowered by law to conduct investigation of and to
make arrests for offenses enumerated in 18 U.S.C. § 2516.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 3 of 15 PAGEID #: 3

3. I am authorized to conduct investigations into federal criminal violations including but not
limited to human trafficking, human smuggling, narcotic smuggling, child exploitation, weapons
trafficking, money laundering, and bulk cash smuggling. In 2010, I graduated from the Federal Law
Enforcement Training Center’s (FLETC) Criminal Investigator Training Program, as well as the
Immigration & Customs Enforcement Special Agent Training Program. During the combined twenty (24)
week course curriculum, I was instructed in all phases of criminal investigation such as: criminal law,
search and seizure, field enforcement techniques, firearms proficiency, interviewing, and evidence
collection.

4. Your affiant is currently assigned to the HSI Columbus office, where I’ve conducted and
assisted with numerous investigations involving human smuggling, human trafficking, child exploitation,
bulk cash smuggling, and narcotics smuggling. From 2010 to February 2018, your affiant was assigned
to the HSI Phoenix field office. During my time with HSI Phoenix, I conducted and assisted with dozens
of investigations including criminal and administrative human smuggling cases. Prior to my employment
with HSI, your affiant earned a Bachelor of Arts degree in Political Science, with a minor in Criminal
Justice, from Northern Kentucky University.

5. I have consulted with other federal agents who have extensive training and experience in
conducting human smuggling, money laundering, narcotics smuggling, and other investigations into
violations of federal law. Your Affiant knows based upon training, experience, and knowledge gained
through my official duties, that crimes involving human smuggling may be committed in a variety of ways
to include the importation of an alien for illegal and immoral purposes, as well as enticing an alien to come
to and enter the United States illegally.

6. The information contained in this Affidavit is based upon my personal knowledge and
observation, my training and experience, conversations with other law enforcement officers and witnesses,
and the review of documents and records. This affidavit is submitted in support of an application for a
search warrant authorizing the search and seizure of the content of the Facebook accounts registered to
the following identifiers: Facebook profile numbers (i.e. 10000XXXXXXXXXX) and profile account
names (profile name) are as follows; 100000037808298 (godsgreateslove), 100010682027141
(paola.suazo.399), 100011068365444 (marina.duartes.3) , 100011341508311 (angel.arita.969),
100001861680203 (robertoarmandojuego), and 100002233067630 (Armando,juego). Since this affidavit

is being submitted for the limited purpose of securing a search warrant, [ have not set forth every fact
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 4 of 15 PAGEID #: 4

known by me regarding this investigation. I have not withheld any evidence or information that would
negate probable cause.

7. Based on my training and the facts set forth in this affidavit, there is probable causc to
believe that violations of Title 8, United States Code, Sections 1324(A)(iv) and 1328 relating to alien
smuggling and the importation of alien for immoral purposes, have been committed, that the user(s) of the
Facebook accounts listed herein and in Attachment A utilized those accounts to facilitate these crimes,
and that evidence of those violations will be found within the information pertaining to the subscriber or

customer associated with those accounts, including the contents of communications.

JURISDICTION

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1XA). Specifically, the Court is “a district court of the United States . . . that has jurisdiction over
the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q@).]

APPLICABLE LAW.

9, This investigation concerns alleged violations of Title 8, United States Code, Sections
1324(A)(iv) and 1328 relating to alien smuggling and the importation of alien for immoral purposes.

10. Title 8, United States Code, Section 1324(A)(iv)(ID prohibits any person from encouraging
or inducing an alien to come to, enter, or reside in the United States, knowing or in reckless disregard of
the fact that such coming to, entry, or residence is or will be in violation of law, or aiding or abetting the
commission of any of the preceding acts.

11. Title 8, United States Code, Section 1328 prohibits any person from importing any alien

into the United States for prostitution or any immoral purpose.

COMPUTER TERMS

12. For the purposes of this affidavit, unless otherwise specifically indicated, the term
computer, as defined in 18 USC §1030(e) (1), refers to the box that houses the central processing unit
(CPU), along with any internal storage devices (such as internal hard drives) and internal communication
devices (such as internal modems capable of sending/receiving electronic mail or fax cards) along with
any other hardware stored or housed internally. Printers, external modems (attached by cable to the main

unit), monitors and other external attachments will be referred to collectively as peripherals and discussed

3
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 5 of 15 PAGEID #: 5

individually when appropriate. When the computer and all peripherals are referred to as one package, the
term computer system is used. Information refers to all the information on a computer system including
both software applications and data.

13. The term computer hardware as used in this affidavit refers to all equipment that can
collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, optical, or similar
computer impulses or data. Hardware includes, but is not limited to, any data processing devices (such as
central processing units, memory typewriters, and self-contained laptops or notebook computers); internal
and peripheral storage devices, transistor-like binary devices, and other memory storage devices;
peripheral input/output devices (such as keyboards, printers, scanners, plotters, video display monitors
and optical readers); and related communications devices (such as modems, cables and connections,
recording equipment, RAM or ROM units, acoustic couplers, automatic dialers, speed dialers,
programmable telephone dialing or signaling devices and electronic tone generating devices), as well as
any devices, mechanisms, or parts that can be used to restrict access to computer hardware (such as
physical keys and locks).

14. The term computer software as used in this affidavit refers to digital information, which
can be interpreted by a computer and any of its related components to direct the way they work. Software
is stored in electronic, magnetic, optical, or other digital form. It commonly includes programs to run
operating systems, applications (such as word processing, graphics, or spreadsheet programs), utilities,
compilers, interpreters and communications programs.

15. Visual depictions in the computer environment are usually in the form of "computer
graphic files.” Computer graphic files are files where photographs have been digitized into computer
binary format. Once in this format the graphic file can be viewed, copied, stored, transmitted, and/or
printed. Computer graphic files are differentiated by the type of format convention by which they were
created. Common types of computer graphic image files encountered are those in a Joint Photographic
Experts Group or JPEG format having the "jpg" file extension, those graphic files in a Graphic
Interchange Format or GIF having the ".gif” file extension, and those graphic files in a Tagged Image File
format or TIF having the ".tif" file extension. Common video files encountered are those in a Moving
Picture Experts Group or MPEG format having the ".mpeg" or ".mpg" file extension and the Audio Video
Interleave or AVI format having the ".avi" file extension. Although other file formats exist, these are the

most common formats encountered.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 6 of 15 PAGEID #: 6

INFORMATION REGARDING FACEBOOK

16. | Facebook owns and operates a free-access social networking website of the same name
that can be accessed at http://www.facebook.com. Facebook allows its users to establish accounts with
Facebook, and users can then use their accounts to share written news, photographs, videos, and other
information with other Facebook users called “Friends”, and sometimes with the general public.

17... Facebook asks users to provide basic contact and personal identifying information to
Facebook, either during the registration process or thereafter. To create an account, the user must provide
Facebook with an e-mail address which becomes the Facebook user name for log-in purposes. Other
required information may include the user’s full name, birth date, gender, other contact e-mail addresses,
Facebook passwords, Facebook security questions and answers (for password retrieval), physical address
(including city, state, and zip code), telephone numbers, screen names, websites, and other personal
identifiers. Facebook also assigns a user identification number to each account.

18. Facebook users may join one or more groups or networks to connect and interact with other
users who are members of the same group or network. Facebook assigns a group identification number
to each group. A Facebook user can also connect directly with individual Facebook users by sending each
user a “Friend Request.” If the recipient of a “Friend Request” accepts the request, then the two users will
become “Friends” for purposes of Facebook and can exchange communications or view information about
each other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,”
which highlights information about the user’s “Friends,” such as profile changes, upcoming events, and
birthdays.

19. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a Facebook
user can make information available only to himself or herself, to particular Facebook users, or to anyone
with access to the Internet, including people who are not Facebook users. A Facebook user can also create
“lists” of Facebook friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types of notifications they
receive from Facebook. The user can choose to be notified when other Facebook users make comments
or posts about the user or send private messages to the user’s Facebook Messenger. The user can choose

to have these notifications sent to their associated email account.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 7 of 15 PAGEID #: 7

20. Facebook users can create profiles that include photographs, lists of personal interests, and
other information. Facebook users can also post “status” updates about their whereabouts and actions, as
well as links to videos, photographs, articles, and other items available elsewhere on the Internet.
Facebook users can also post information about upcoming “events,” such as social occasions, by listing
the event's time, location, host, and guest list. In addition, Facebook users can “check in” to particular
locations or add their geographic locations to their Facebook posts, thereby revealing their geographic
locations at particular dates and times. A particular user’s profile page also includes a “Wall,” which is a
space where the user and his or her “Friends” can post messages, attachments, and links that will typically
be visible to anyone who can view the user’s profile.

21. Facebook has a Photos application, where users can upload an unlimited number of albums
and photos. Another feature of the Photos application is the ability to “tag” {i.e., label) other Facebook
users in a photo or video. When a user is tagged in a photo or video, he or she receives a notification of
the tag and a link to see the photo or video. For Facebook’s purposes, the photos associated with a user’s
account will include all photos uploaded by that user that have not been deleted, as well as all photos
uploaded by any user that have that user tagged in them.

22. Facebook users can exchange private messages on Facebook with other users. These
messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on Facebook, which
also stores copies of messages sent by the recipient, as well as other information. Facebook users can also
post comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a Chat feature
that allows users to send and receive instant messages through Facebook. These chat communications are
stored in the chat history for the account. Facebook also has a Video Calling feature, and although
Facebook does not record the calls themselves, it does keep records of the date of each call.

23. If a Facebook user does not want to interact with another user on Facebook, the first user
can “block” the second user from seeing his or her account.

24. Facebook has a “like” feature that allows users to give positive feedback or connect to
particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or content
on third-party (i.e, non-Facebook) websites. Facebook users can also become “fans” of particular
Facebook pages.

25. Facebook has a search function that enables its users to search Facebook for keywords,

usernames, or pages, among other things.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 8 of 15 PAGEID #: 8

26. Each Facebook account has an activity log, which is a list of the user’s posts and other
Facebook activities from the inception of the account to the present. The activity log includes stories and
photos that the user has been tagged in, as well as connections made through the account, such as “liking”
a Facebook page or adding someone as a friend. The activity log is visible to the user but cannot be
viewed by people who visit the user’s Facebook page.

27. Facebook Notes is a blogging feature available to Facebook users, and it enables users to
write and post notes or personal web logs (“blogs”), or to import their blogs from other services, such as
Xanga, LiveJournal, and Blogger.

28. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that appear
as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized message can be
attached to each gift. Facebook users can also send each other “pokes,” which are free and simply result
in a notification to the recipient that he or she has been “poked” by the sender.

29. Facebook also has a Marketplace feature, which allows users to post free classified ads.
Users can post items for sale, housing, jobs, and other items on the Marketplace.

30. In addition to the applications described above, Facebook also provides its users with
access to thousands of other applications on the Facebook platform. When a Facebook user accesses or
uses one of these applications, an update about that the user’s access or use of that application may appear
on the user’s profile page.

31. Some Facebook pages are affiliated with groups of users, rather than one individual user.
Membership in the group is monitored and regulated by the administrator or head of the group, who can
invite new members and reject or accept requests by users to enter. Facebook can identify all users who
are currently registered to a particular group and can identify the administrator and/or creator of the group.
Facebook uses the term “Group Contact Info” to describe the contact information for the group’s creator
and/or administrator, as well as a PDF of the current status of the group profile page.

32. Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.
The “Neoprint” for a given user can include the following information from the user’s profile: profile
contact information; News Feed information; status updates; links to videos, photographs, articles, and
other items; Notes; Wall postings; friend lists, including the friends’ Facebook user identification
numbers; groups and networks of which the user is a member, including the groups’ Facebook group
identification numbers; future and past event postings; rejected “Friend” requests; comments; gifts; pokes;

tags; and information about the user’s access and use of Facebook applications.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 9 of 15 PAGEID #: 9

33. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address. These
logs may contain information about the actions taken by the user ID or IP address on Facebook, including
information about the type of action, the date and time of the action, and the user ID and IP address
associated with the action. For example, if a user views a Facebook profile, that user’s IP log would
reflect the fact that the user viewed the profile and would show when and from what IP address the user
did so.

34. Social networking providers like Facebook typically retain additional information about
their users’ accounts, such as information about the length of service (including start date), the types of
service utilized, and the means and source of any payments associated with the service (including any
credit card or bank account number). In some cases, Facebook users may communicate directly with
Facebook about issues relating to their accounts, such as technical problems, billing inquiries, or
complaints from other users. Social networking providers like Facebook typically retain records about
such communications, including records of contacts between the user and the provider’s support services,
as well as records of any actions taken by the provider or user as a result of the communications.

35. Therefore, the computers of Facebook are likely to contain all the material described above,
including stored electronic communications and information concerning subscribers and their use of

Facebook, such as account access information, transaction information, and other account information.

INVESTIGATION AND PROBABLE CAUSE

36. On January 3, 2019, HSI McAllen received information regarding a human smuggling
event involving an unaccompanied female minor from Honduras (hereinafter referred to as CV). An
individual residing in Columbus, Ohio, later identified as Roberto RICO-Gonzalez (hereinafter referred
to as RICO), had contacted law enforcement to report that CV had travelled to the U.S. from Honduras,
and was being held against her will in Texas. On January 9, 2019, HSI Special Agents located and
interviewed CV regarding the allegations made by RICO. CV denied that she was being held against her
will and provided information concerning her relationship with RICO.

37. Approximately two years ago, RICO befriended CV on Facebook, when CV was
approximately fifteen (15) years of age (CV’s DOB: 01/30/2002). RICO sent CV a friend request via
Facebook. CV accepted the request, even though RICO was not Facebook “friends” with any of CV’s
family members or other associates. After approximately six months of online and electronic

correspondence, including Facebook, RICO asked CV if she would be his girlfriend, to which CV
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 10 of 15 PAGEID #: 10

accepted. Prior to coming to the United States, CV and her family had made the decision to join a caravan
that was traveling to the U.S. CV notified RICO of her family’s intention to come to the U.S., and RICO
encouraged CV to join the caravan. RICO advised that he would help CV and her family with their journey
to the U.S. CV stated that she and RICO had conversed about her coming to the U.S. for the purpose of
engaging in a romantic relationship and creating a family together. CV and RICO corresponded via
Facebook, WhatsApp, and video chat or video calling. RICO and CV continued their online relationship
until CV entered the U.S. According to CV, RICO agreed to pay $4000.00 USD per person for her and
another family member to come to the U.S., and for CV to meet with RICO in Ohio. CV advised that
RICO sent money to assist CV and her family while they were traveling through Mexico, on their way to
the U.S. CV stated that once she entered the U.S. and reached Texas, she was contacted via Facebook by
RICO’s wife, Raquel CASTANEDA. CV became upset that RICO had lied to her about whether he was
married and stopped communicating with him. CV sent photos to RICO of the messages she had received
through Facebook from CASTANEDA. CV decided not to travel to Ohio to be with RICO. CV stated that
RICO’s plan to pay for her family member to come to the U.S. fell through after CV decided not to travel
to Ohio to see RICO.

38. On January 31, 2019, HSI interviewed RICO, RICO stated that he sent a friend request to
CV via Facebook, and that he knew she was a juvenile female from Honduras. RICO stated that he was
helping CV and her family, by sending money to be used as a smuggling payment in Mexico, which would
allow them to come to the U.S. illegally. RICO provided HSI agents two cellular phones, which he used
to communicate with CV. According to RICO, he communicated with CV via Facebook and Facebook
Messenger. RICO also communicated with CV through FaceTime video calling, WhatsApp messenger
and video, and through text messaging. RICO also communicated with ARITA, the brother-in-law of CV.
Initially, ARITA planned to accompany CV to Ohio. RICO had agreed to pay for ARITA’s passage into
the U.S., but those plans fell through when CV decided against traveling to Ohio to meet with RICO.

39. During the investigation agents have been able to observe that RICO, CASTANEDA,
CV, and ARITA all have and maintain personal profiles on Facebook. Based on statements made by
both RICO and CV, RICO used Facebook to communicate with CV and her family members. Based on
statements made by CV and CASTANEDA, CASTANEDA used Facebook to contact and communicate
with CV. Specifically, CV stated that she has created and maintained multiple Facebook accounts.
Facebook accounts utilized by RICO have been identified through information obtained from a
consensual search of CV’s cellular phone as well as through information obtained from CASTANEDA.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 11 of 15 PAGEID #: 11

The unique identifiers for the Facebook accounts connected to RICO, CASTANEDA, CV, and ARITA
Facebook are listed in Attachment “A.”

CONCLUSION

40. Based on the aforementioned factual information, your Affiant respectfully submits that
there is probable cause to believe that the Facebook accounts listed in Attachment A, which is incorporated
herein by reference, were utilized to commit violations of 8 U.S.C. §§ 1324 and 1328, and that evidence
of those violations are located within the information associated with the Facebook accounts described in
Attachment A, which is stored on computers maintained by Facebook. Your Affiant, therefore,
respectfully requests that the attached warrant be issued authorizing the search of the information,
including content of communications, of the Facebook accounts described in Attachment A that is stored
at the premises owned, maintained, controlled, and/or operated by Facebook, headquartered at 1601
Willow Road in Menlo Park, California, and the search and seizure of the items described in Attachment
B, which is incorporated herein by reference.

41. | anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to require Facebook
to disclose to the government copies of the records and other information (including the content of
communications) particularly described in Section I of Attachment B. Upon receipt of the information
described in Section I of Attachment B, government authorized persons will review that information to
locate the items described in Section II of Attachment B.

42. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required
for the service or execution of this warrant. Furthermore, because the warrant will be served on Facebook,
Inc., who will then compile the requested records at a time convenient to it, there exists reasonable cause
to permit the execution of the requested warrant at any time in the day or night.

ST Chlarr—

v { Anna S. Edgar
Special Agent
Homeland Security Investigations
Swor and subscribed before me this 7 4 day of April, 2019.
f
UNITED STATES MAGISTRATE JUDGE

10
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 12 of 15 PAGEID #: 12

ATTACHMENT "A"
PROPERTY TO BE SEARCHED

This warrant applies to information, including content of communications, associated with the
Facebook Unique ID numbers for the following individuals,

e Child Victim (CV): 100031600681661 (vanessa.castroderamirez), 100010682027141
(paola.suazo.399), 100011068365444 (marina.duartes.3),

e Roberto RICO-Gonzalez: 100002233067630 (Armando.juego), 100067861680230
(robertoarmandojuego);
Angel ARITA: 100011341508311 (angel.artia.969); and
Raquel CASTANEDA: 100000037808298 (godgreateslove)

all of which are stored at premises owned, maintained, controlled, or operated by Facebook, Inc.
headquarter at: Facebook, Inc., 1601 Willow Road, Menlo Park, CA 94025.
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 13 of 15 PAGEID #: 13

IL

ATTACHMENT "B"
PARTICULAR THINGS TO BE SEIZED

Information to be disclosed by Facebook, Inc.

To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook including any emails, records, files, logs, or information that have

been deleted but are still available to Facebook, or have been preserved pursuant to a request made

under 18 U.S.C. § 2703(f), Facebook is required to disclose the following information to the

government for each account or identifier listed in Attachment A:

(a)

(b)

(c)

(d)

(e)

All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s posts and
other Facebook activities;

All photos and videos uploaded by that user ID and all photos and videos uploaded
by any user that have that user tagged in them,

All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which the
user is a member, including the groups’ Facebook group identification numbers;
future and past event postings; rejected “Friend” requests, comments; gifts; pokes;
tags; and information about the user’s access and use of Facebook applications;

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests, images and videos (containing the metadata);
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 14 of 15 PAGEID #: 14

(f)

(g)

(h)

@

@)

(k)

(1)

(m)

(0)

(P)

(q)

All “check ins” and other location information;

AIL IP logs, including all records of the IP addresses that logged into the account;

All records of the account’s usage of the “Like” feature, including all Facebook posts
and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any payments
associated with the service (including any credit card or bank account number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

All Machine Cookie for https://www.facebook.com/kimberlin.gracia.9; and user ID,
vanity nickname, and primary email address for all other accounts accessed or created
from the same machine between July 04, 2018 and July 09, 2018 based on Machine

Cookie
Case: 2:19-mj-00327-CMV Doc #: 1 Filed: 04/24/19 Page: 15 of 15 PAGEID #: 15

IE. Information to be seized by the government

All information described above in Section I that constitute fruits, evidence and
instrumentalities of violations of 8 U.S.C. §§ 1324 and 1328 including, for each account or identifier
listed on Attachment A, information pertaining to the following matters:

(a) All electronic online interactions between CV and Roberto RICO-Gonzalez.

(b) —_ All electronic communications between CV and Roberto RICO-Gonzalez, and

familial relations relating to any plans to come to the U.S.

(c) Any evidence that would tend to identify the person using the account when any of

the items listed in subparagraphs a and b were sent, read, copied or downloaded.

(d) Records relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts.
